Citation Nr: 1228437	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1996.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case as the RO has failed to comply with the Board's directives in its prior remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its July 2011 remand, the Board directed that the Veteran be afforded a VA examination to obtain a medical opinion as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation.  

In September 2011, a VA general medical examination was afforded to the Veteran in conjunction with the claim on appeal.  The September 2011 VA examiner stated

Substantially gainful employment is a legal term and requires knowledge of current SGA [(substantially gainful activities)] levels.  These are legally defined levels and without this knowledge this examiner is unable to comment about ability to perform SGA.  The examiner is unable to provide this opinion without resorting to speculation without knowing the full extent of the Veteran's educational level, vocational training and specific occupational duties.

First, the Board notes that the VA examiner is required to elicit information from the Veteran his full work and education history.  Concerning this, the VA examiner only noted that the Veteran worked for a plastic molding business for about 15 years after military service.  Further, the Board is not requesting the VA examiner to make legal findings of fact that would more properly be before the Board.  See Santiago v. Brown, 5 Vet. App. 288, 292 (1993) (distinguishing between situations which require legal determinations or medical determinations).  In this regard, the Board notes that "substantially gainful employment" is not a legal term; however, VA regulations only provide that marginal employment shall not be considered substantially gainful employment and marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

Ultimately, the VA examiner failed to provide a medical opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following any substantially gainful employment consistent with his education and occupational experiences, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  As such, another VA opinion is needed to assess the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC. 

2.  The RO/AMC must contact the Veteran and afford him another opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the RO/AMC must afford the Veteran a VA examination, preferably with an examiner who has not previously examined the Veteran, to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examination findings, the Veteran's statements as to the functional effects of service-connected disabilities, and the Veteran's education, experience, and occupational background, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone, precludes him from securing and maintaining substantially gainful employment consistent with his education and occupational experiences, without consideration of the Veteran's age or to any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

6.  After completing the above actions, the RO/AMC must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


